t c memo united_states tax_court robert j squeri et al petitioners v commissioner of internal revenue respondent docket nos filed date g michelle ferreira and courtney a hopley for petitioners lesley a hale for respondent cases of the following petitioners are consolidated herewith peter g dellanini and rebecca r dellanini docket no robert c nave docket no and gregory d dellanini and carol a dellanini docket no memorandum opinion kerrigan judge for tax years and respondent determined the following deficiencies and penalties docket no 12317-13--robert j squeri year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number docket no 12460-13--peter g dellanini and rebecca r dellanini year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number for tax_year respondent determined overassessments of dollar_figure for robert squeri dollar_figure for peter and rebecca dellanini dollar_figure for robert nave and dollar_figure for gregory and carol dellanini for tax_year respondent determined an overassessment of dollar_figure for gregory and carol dellanini docket no 12464-13--robert c nave year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number docket no 12465-13--gregory d dellanini and carol a dellanini year deficiency dollar_figure penalty sec_6663 dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the parties filed a stipulation of settled issues the remaining issue for our consideration is whether petitioners are bound under the doctrine_of the duty_of_consistency to recognize dollar_figure in gross_receipts that preferred building services inc pbs received in as income for tax_year the year for which it was reported background these four consolidated cases were submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference at the time of filing the consolidated petitions all petitioners resided in california pbs is a full-service janitorial business organized as a california subchapter_s_corporation petitioners robert squeri and gregory dellanini organized pbs in peter dellanini joined pbs in peter is the son of gregory robert nave joined pbs in or about robert squeri graduated from california state university hayward with a degree in history and is the chief_executive_officer of pbs gregory dellanini is the president of pbs peter dellanini is the vice president of pbs robert nave is the general manager of pbs robert squeri gregory dellanini peter dellanini and robert nave are shareholders of pbs during and tax years at issue the shares of stock of pbs were held as follows shareholder robert squeri gregory dellanini shares percent the stipulation of facts states which we believe is a typographical error and should be peter dellanini robert nave during the tax years at issue and in pbs was a cash_basis taxpayer pbs determined the gross_receipts reported on its forms 1120s u s income_tax return for an s_corporation using the deposits made into its bank accounts during the calendar_year during the tax years at issue and in pbs maintained two bank accounts both robert squeri and gregory dellanini had signatory authority over both accounts during the tax years at issue pbs deposited checks that were probably received in totaling dollar_figure into its bank account in date pbs deposited checks that were probably received in totaling dollar_figure into its bank account in date pbs deposited checks that were probably received in totaling dollar_figure into its bank account in date pbs deposited checks that were probably received in totaling dollar_figure into its bank account in date pbs timely filed and forms 1120s on its forms 1120s pbs reported its gross_receipts as follows year gross_receipts dollar_figure big_number big_number pbs determined the reported gross_receipts on the basis of the deposits made into its bank accounts during the calendar_year the reported gross_receipts did not include the checks that were received in each year at issue but deposited in january of the following year rather each year’s reported gross_receipts included the checks that were deposited in the year at issue but received in the prior year petitioners all filed timely form sec_1040 u s individual_income_tax_return that reported their proportionate shares of income from pbs on their schedules e supplemental income and loss petitioners gregory dellanini and peter dellanini filed joint returns with their spouses carol dellanini and rebecca dellanini respectively respondent issued petitioners notices of deficiency on date in the notices respondent determined that pbs had improperly computed its gross_receipts by excluding the checks that were received during the last quarter of each tax_year at issue in calculating the adjustment to pbs’ gross_receipts for each tax_year at issue except respondent i included the checks that were received in the year at issue but deposited by pbs in january of the following year and ii excluded the checks that were deposited in january of the tax_year at issue but received in the prior year to illustrate respondent adjusted the gross_receipts by excluding the checks that had been received in but deposited in date and by including the checks that had been received in but deposited in date for however respondent did not do the second adjustment and did not exclude the checks that had been received in the prior year but deposited in date discussion the parties do not dispute that pbs incorrectly computed its gross_receipts by using bank account deposits respondent contends that under the duty_of_consistency petitioners should be required to include on their returns amounts of income as they originally reported petitioners contend that gross_receipts of dollar_figure should be excluded from their income because they were actually received in and that respondent does not have authority to make adjustments for petitioners’ tax_year petitioners further contend and respondent does not dispute that the tax_court does not have jurisdiction to make adjustments for their tax_year and that the period of limitations for tax_year is closed see sec_6214 sec_6501 sec_441 requires that taxable_income be computed on the basis of the taxpayer’s taxable_year sec_441 defines a taxable_year as a taxpayer’s annual_accounting_period in the case of a calendar_year or a fiscal_year a taxpayer’s annual_accounting_period is the annual period on the basis of which the taxpayer regularly computes his income in maintaining his accounting books sec_441 for purposes of calculating taxable_income sec_451 provides that all items of income received in a taxable_year must be reported as income for that taxable_year unless the method_of_accounting requires that the item be accounted for in a different tax period we have held that income properly accruable for one year is not deemed income for some other year even if it was not reported for the proper year see 41_tc_44 see also 184_f2d_89 8th cir aff’g 12_tc_744 because pbs is a cash_method taxpayer all of the checks received in should have been included in pbs’ gross_receipts for tax_year the duty_of_consistency or quasi-estoppel is an equitable doctrine which prevents a taxpayer from benefiting in a later year from an error or omission in an earlier year which cannot be corrected because the limitations_period for the earlier year has expired 109_tc_290 aff’d without published opinion 212_f3d_600 11th cir the court_of_appeals for the ninth circuit to which an appeal of these cases would lie absent a stipulation to the contrary see sec_7482 and whose law we therefore follow when it is squarely on point see 54_tc_742 aff’d 445_f2d_985 10th cir has held when all is said and done we are of the opinion that the duty_of_consistency not only reflects basic fairness but also shows a proper regard for the administration of justice and the dignity of the law the law should not be such a n idiot that it cannot prevent a taxpayer from changing the historical facts from year to year in order to escape a fair share of the burdens of maintaining our government our tax system depends upon self assessment and honesty rather than upon hiding of the pea or forgetful tergiversation 461_f3d_1080 9th cir quoting 231_f3d_541 9th cir aff’g t c memo aff’g tcmemo_2004_117 the court_of_appeals for the ninth circuit has held that for the duty_of_consistency to apply the following requirements must be met i a representation or report by the taxpayer ii reliance by the commissioner and iii an attempt by the taxpayer after the statute_of_limitations has run to change the previous representation or to recharacterize the situation in such a way as to harm the commissioner estate of ashman v commissioner f 3d pincite if all those elements are present the commissioner may act as if the previous representation on which he relied continues to be true even if it is not id the taxpayer is estopped to assert the contrary the duty_of_consistency is an affirmative defense estate of ashman v commissioner tcmemo_1998_145 therefore the party asserting the duty_of_consistency bears the burden of proving that it applies thus respondent bears the burden see rule a a representation or report by the taxpayer in applying the first element of the duty_of_consistency the court_of_appeals for the ninth circuit requires that a taxpayer make a representation or report petitioners contend that while they made a mistaken representation it was consistent and they rely upon 49_tc_663 in rivers the taxpayer transferred assets to two corporations in exchange for shares of stock and promissory notes the corporations made payments on the notes but the taxpayer did not include any portion of the principal payments on the notes in his tax returns for through the commissioner argued that the taxpayer should be required to report the income under the duty_of_consistency and the payments should be construed such that all of the early payments made during years that were not at issue in the case were payments for the recovery_of basis in their entirety rather than prorating the basis among all of the payments id pincite we stated that the duty_of_consistency requires the taxpayer to take a consistent position with regard to a similar transaction for different tax years we reasoned that the taxpayer had taken a consistent position with respect to the notes for all of the tax years id rivers is distinguishable from the instant cases because we are not being asked to reach a conclusion that conjures a scenario in rivers the taxpayer failed consistently to report income from the notes and the commissioner asked that we disregard the consistency of his reporting in the instant cases petitioners consistently reported income on the basis of their bank_deposits and respondent is asking that we hold them to this consistent reporting the instant cases are more analogous to 231_f3d_541 in estate of ashman the taxpayer reported that an ira rollover had occurred in an earlier tax_year in the tax_year at issue after the statute_of_limitations had expired for the earlier year the taxpayer argued that the income she had received from the ira distribution was not taxable for the year received because the money had not been properly rolled over and so should have been taxable for the year received under the duty_of_consistency the court held the taxpayer to her earlier position even though it was incorrect the court held that she had made a clear representation when she declared as a matter of fact on her tax_return that the funds had been properly rolled over id pincite see also estate of letts v commissioner t c pincite a taxpayer’s treatment of an item on a return can be a representation that facts exist which are consistent with how the taxpayer reports the item on the return in the instant cases petitioners made a clear representation on the form_1120s for pbs when they represented that pbs had received the dollar_figure of gross_receipts in this element of the duty_of_consistency has been met b reliance by the commissioner the second element of the duty_of_consistency is reliance by the commissioner on the taxpayer’s representation caselaw establishes that the necessary acquiescence exists where a taxpayer’s return is accepted as filed examination of the return is not required arberg v commissioner tcmemo_2007_244 slip op pincite the commissioner may rely on a presumption of correctness of a return or report that is given to the commissioner under penalties of perjury estate of letts v commissioner t c pincite petitioners claim that respondent did not reasonably rely on petitioners’ representation because respondent knew that the notices of deficiency did not accurately reflect petitioners’ income from respondent had already relied upon petitioners’ representations by accepting the tax returns and allowing the statutory period of limitations to expire see estate of ashman v commissioner f 3d pincite citing 854_f2d_755 5th cir aff’g 87_tc_1087 and 456_f2d_622 5th cir aff’g 56_tc_82 this element of the duty_of_consistency has been met c taxpayers’ change in position after period of limitations has expired the third element of the duty_of_consistency requires an attempt by the taxpayer after the statutory period of limitations has expired to change the previous representation or to recharacterize the situation in such a way as to harm the commissioner petitioners admit that reporting the payments for rather than for would be inconsistent with their previous reporting the period of limitations has expired on the tax_year and allowing petitioners to recharacterize their income as belonging in would harm the commissioner it would allow petitioners to avoid tax on dollar_figure we find respondent has established that all of the elements for the duty_of_consistency have been met d mistake of fact or law petitioners additionally argue that the duty_of_consistency doctrine does not apply because their mistake was one of law and not of fact in support of this contention petitioners point to 345_f3d_373 6th cir aff’g in part rev’g in part tcmemo_2001_48 rev’d on other issues 543_us_426 and to 100_f3d_778 10th cir aff’g 103_tc_525 the court_of_appeals for the ninth circuit has looked to whether there was a representation by the taxpayer see estate of ashman v commissioner f 3d pincite in the instant cases there was a representation by petitioners we conclude that the duty_of_consistency requires that the dollar_figure in gross_receipts that pbs received in but reported for be recognized as income for tax_year any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
